Case 1:17-cv-02230-PAB-MEH Document 150-4 Filed 01/24/19 USDC Colorado Page 1 of
                                      17




                                                                                                                                  AL
   July	  30,	  2018	  

   Mark	  Nelson	  
   The	  Nelson	  Law	  Firm	  




                                                                                                             TI
   1740	  N.	  High	  Street	  
   Denver,	  CO	  80218	  

   RE:	                                                                   EN
                 Borgmann	  Family	  Independent	  Medical	  Evaluation	  

   Dear	  Mr.	  Nelson,	  

   At	  your	  request,	  I	  completed	  independent	  medical	  evaluations	  of	  Justin,	  Jamie,	  Eli	  and	  Soaren	  Borgmann	  
   after	  their	  formaldehyde	  exposure	  in	  their	  home.	  
                                      D
   The	  Borgmann	  family	  lives	  at	  4632	  Colorado	  River	  Drive,	  Firestone,	  CO	  80504.	  	  Mr.	  and	  Mrs.	  Borgmann	  
                                    FI

   report	  that	  they	  contracted	  for	  construction	  of	  this	  home	  with	  Richmond	  Homes	  in	  October	  of	  2016.	  	  They	  
   describe	  the	  home	  as	  being	  2-­‐story	  with	  a	  finished	  basement,	  approximately	  4200	  square	  feet.	  	  On	  the	  
   top/second	  floor	  is	  one	  master	  with	  a	  master	  bathroom	  and	  three	  individual	  bedrooms	  with	  one	  common	  
   bathroom.	  	  The	  main	  floor	  has	  an	  office,	  living	  room,	  dining	  room,	  kitchen	  and	  one	  bathroom.	  	  The	  finished	  
                   N


   basement	  has	  one	  bathroom,	  a	  common	  area,	  a	  bedroom	  and	  a	  storage	  room.	  	  They	  indicate	  the	  storage	  
   room	  was	  not	  finished.	  	  The	  furnace	  is	  gas	  with	  forced	  hot	  air.	  	  They	  have	  air	  conditioning	  in	  the	  home	  as	  
   well.	   	   The	   water	   heater	   is	   a	   tank	   gas	   heater.	   	   In	   the	   kitchen,	   they	   have	   a	   gas	   stove,	   an	   electric	   oven,	  
  O



   refrigerator	  and	  dish	  washer.	  	  The	  house	  was	  completed	  in	  June	  of	  2017.	  	  They	  moved	  into	  the	  home	  on	  
   June	  14,	  2017.	  	  However,	  they	  were	  advised	  by	  their	  neighbors	  that	  the	  neighbors	  were	  being	  moved	  out	  
   of	  their	  home	  for	  remediation	  of	  the	  joist	  problem.	  	  Mrs.	  Borgmann	  reports	  that	  she	  noticed	  a	  bad	  odor	  
C




   in	  the	  house	  when	  she	  first	  walked	  through	  the	  house	  stating	  that	  it	  "smelled	  like	  varnish."	  	  They	  moved	  
   out	  of	  the	  home	  on	  July	  17,	  2017.	  	  They	  report	  completing	  a	  walkthrough	  of	  the	  home	  on	  July	  18,	  2017	  
   with	  the	  builder.	  

   When	  asked	  about	  time	  spent	  in	  the	  house,	  Mr.	  and	  Mrs.	  Borgmann	  state	  they	  were	  there	  on	  numerous	  
   occasions	  while	  the	  house	  was	  under	  construction.	  	  They	  state	  they	  note	  the	  foundation	  was	  poured	  in	  
   December	  2016	   and	   the	   framing	   was	   ongoing	   throughout	   January	   of	   2017.	   	   They	   believe	   the	   house	   was	  




                                                                                                                                                                                  Exhibit D
Case 1:17-cv-02230-PAB-MEH Document 150-4 Filed 01/24/19 USDC Colorado Page 2 of
                                      17
   	  


   enclosed	  in	  February	  of	  2017.	  	  They	  stated	  they	  visited	  the	  house	  under	  construction	  1-­‐3	  times/week	  for	  
   approximately	  1-­‐2	  hours	  total/week	  between	  February	  and	  June	  of	  2017.	  	  Mrs.	  Borgmann	  states	  all	  four	  
   family	  members	  would	  visit	  as	  they	  would	  take	  their	  children	  with	  them.	  	  After	  they	  moved	  out	  in	  July	  of	  
   2017,	   they	   stated	   only	   the	   mother	   and/or	   father	   would	   visit	   the	   home.	   	   The	   mother	   states	   she	   bought	   a	  
   respirator	  that	  she	  would	  wear	  when	  she	  entered	  the	  home.	  	  She	  states	  that	  out	  of	  the	  5	  hours	  that	  she	  
   estimates	  having	  spent	  in	  the	  home	  after	  they	  moved	  out,	  3	  hours	  of	  this	  time	  was	  spent	  wearing	  the	  
   respirator.	   	   Justin	   (father)	   states	   he	   never	   wore	   a	   respirator	   and	   spent	   approximately	   10	   hours	   in	   the	  
   house	  while	  it	  was	  under	  construction	  prior	  to	  moving	  in.	  	  They	  state	  the	  remediation	  of	  the	  house	  began	  
   in	  September	  2017	  and	  was	  completed	  May	  11,	  2018.	  	  The	  remediation	  entailed	  the	  demolition	  of	  all	  




                                                                                                                        AL
   finish	  work	  in	  the	  basement	  to	  expose	  the	  joists	  of	  the	  main	  floor	  of	  the	  home	  such	  that	  they	  could	  be	  
   removed	  and/or	  replaced.	  Mr.	  Borgmann	  provided	  me	  with	  several	  photographs	  that	  showed	  the	  joists	  
   both	  prior	  to	  and	  after	  remediation.	  	  	  
   	  




                                                                                                    TI
   As	  I	  understand	  it,	  the	  remediation	  included	  demolition	  to	  access	  the	  joists	  of	  the	  main	  floor	  of	  the	  house	  
   that	   were	   constructed	   using	   the	   Flak	   Jacket	   coating.	   	   The	   joists	   were	   removed	   with	   the	   exception	   of	   the	  
   upper	  rail	  that	  was	  attached	  to	  the	  overlying	  sub-­‐floor.	  	  The	  joist	  itself	  was	  removed	  leaving	  this	  upper	  
   rail,	  but	  that	  this	  rail	  did	  not	  have	  the	  Flak	  Jacket	  coating.	  	  Mr.	  Borgmann	  also	  states	  they	  had	  to	  remove	  
                                                                     EN
   the	  hardwood	  floors	  on	  the	  main	  floor	  to	  gain	  access	  to	  the	  sub-­‐floor	  where	  they	  would	  screw	  through	  
   the	  floor	  to	  attach	  to	  the	  new	  joists.	  	  The	  only	  other	  joists	  besides	  those	  of	  the	  main	  floor	  of	  the	  home	  
   was	  one	  joist	  between	  the	  garage	  and	  the	  entry	  way	  of	  the	  home.	  	  Apparently,	  this	  was	  noticed	  on	  some	  
   pictures	   they	   had	   taken	   during	   construction.	   	   This	   joist	   was	   also	   remediated	   in	   a	   similar	   fashion.	   	   Mr.	  
   Borgmann	   also	   notes	   they	   had	   a	   negative	   pressure	   air	   system	   installed	   just	   prior	   to	   starting	   remediation	  
                                    D
   in	   September	   2017.	   	   He	   provides	   a	   photograph	   showing	   an	   air	   moving	   unit	   exhausting	   out	   a	   window.	  	  
   Overall,	  the	  family	  is	  now	  back	  in	  their	  home	  as	  of	  just	  several	  weeks	  ago.	  
   	  
                                  FI

   	  
   Justin	  Borgmann	  (DOB	  1/18/1984)	  
   After	   reviewing	   the	   timeline	   of	   construction,	   move	   in,	   move	   out	   and	   remediation	   I	   asked	   Mr.	   Borgmann	  
                  N


   about	  any	  symptoms	  they	  felt	  were	  related	  to	  exposure	  to	  formaldehyde	  or	  any	  other	  volatile	  compounds	  
   from	  the	  joists	  in	  question.	  	  He	  reported	  the	  following:	  
              1.   Dry	  eyes	  -­‐	  He	  describes	  this	  as	  a	  burning	  sensation	  and	  this	  would	  occur	  whenever	  he	  was	  in	  the	  
  O



                   basement.	  	  He	  denies	  any	  ocular	  drainage	  or	  change	  in	  his	  vision.	  	  	  
              2.   He	   would	   describe	   an	   itchy	   throat	   that	   he	   states	   felt	   dry,	   itchy,	   uncomfortable	   when	   in	   the	  
                   basement.	  
C




              3.   Cough	  -­‐	  He	  describes	  as	  non-­‐productive	  and	  dry.	  	  He	  states	  it	  was	  present	  throughout	  the	  entire	  
                   time	  they	  were	  actually	  living	  in	  the	  home	  but	  worsened	  whenever	  he	  was	  in	  the	  basement.	  	  This	  
                   would	  have	  been	  between	  June	  14	  -­‐	  July	  17,	  2017.	  	  	  
              4.   He	  reports	  rhinorrhea	  that	  he	  describes	  as	  being	  very	  thin	  and	  watery	  and	  would	  occur	  when	  he	  
                   had	  his	  cough	  and/or	  itchy	  throat	  symptoms.	  
              5.   Headaches	  -­‐	  He	  states	  these	  would	  occur	  primarily	  only	  when	  in	  the	  basement	  but	  would	  occur	  if	  
                   he	  spent	  even	  more	  than	  5	  minutes	  in	  the	  basement.	  	  His	  headaches	  usually	  lasted	  a	  couple	  of	  
                   hours	  and	  resolved	  with	  over-­‐the-­‐counter	  medications	  and/or	  rest.	  	  	  


   	                                                                                    2	  
Case 1:17-cv-02230-PAB-MEH Document 150-4 Filed 01/24/19 USDC Colorado Page 3 of
                                      17
   	  


   	  
   Mr.	   Borgmann	   specifically	   describes	   July	   16,	   2017	   when	   he	   spent	   at	   least	   5-­‐6	   hours	   in	   the	   basement	  
   erecting	  a	  tent	  in	  preparation	  for	  a	  camping	  trip.	  	  He	  stated	  they	  spent	  about	  3-­‐4	  hours	  in	  the	  basement,	  
   came	  out	  of	  the	  basement	  for	  lunch,	  went	  back	  into	  the	  basement	  for	  another	  couple	  of	  hours.	  	  He	  states	  
   he	  had	  episodes	  of	  light	  headedness,	  headache	  and	  dry	  throat	  while	  in	  the	  basement	  on	  that	  day.	  	  When	  
   asked	  to	  estimate	  the	  total	  number	  of	  house	  he	  had	  spent	  in	  the	  basement	  at	  any	  phase	  of	  construction,	  
   habitation	  and/or	  remediation,	  he	  reports	  spending	  approximately	  40	  hours	  in	  the	  basement.	  	  He	  states	  
   he	  had	  no	  symptoms	  during	  his	  construction	  visits.	  	  He	  also	  states	  he	  had	  no	  symptoms	  during	  his	  post	  
   move	  out	  visits.	  	  	  




                                                                                                                       AL
   	  
   Past	  Medical	  History	  
   None.	  
   	  




                                                                                                    TI
   Past	  Surgical	  History	  
   None.	  
   	  
   Medications	  
   None.	  
   	  
   Allergies	  
                                                                     EN
   No	  known	  drug	  allergies.	  
   	  
                                   D
   Social	  History	  
   Mr.	  Borgmann	  reports	  smoking	  5-­‐7	  cigarettes	  a	  day	  and	  drinks	  an	  average	  of	  2	  alcoholic	  beverages	  per	  
   day.	  	  He	  denies	  any	  marijuana	  or	  illicit	  drug	  use.	  	  He	  states	  he	  is	  employed	  as	  Director	  of	  Distribution	  for	  
                                 FI

   Source	   Communications.	   	   He	   states	   this	   is	   primarily	   an	   office-­‐based	   job.	   	   He	   denies	   any	   history	   of	  
   occupational	  chemical	  exposure.	  	  He	  attended	  Metro	  State	  University	  of	  Denver,	  graduating	  in	  2015	  with	  
   a	  major	  in	  philosophy.	  	  He	  denies	  any	  hobbies,	  including	  any	  hobbies	  with	  chemical	  exposure.	  	  
                  N


   	  
   Family	  History	  
   His	  mother	  is	  alive	  at	  age	  61	  without	  any	  medical	  problems.	  	  His	  father	  is	  alive	  at	  age	  62	  without	  any	  
  O



   medical	   problems.	   	   His	   brothers,	   aged	   39	   and	   37	   are	   both	   alive	   and	   well	   without	  any	   medical	   problems.	  	  
   Both	  of	  his	  paternal	  grandparents	  are	  alive	  in	  their	  90s,	  maternal	  grandfather	  is	  alive	  at	  age	  76,	  maternal	  
   grandmother	  is	  deceased	  in	  her	  70s.	  
C




   	  
   Review	  of	  Systems	  
   He	  reports	  headaches	  as	  described	  in	  the	  History	  of	  Present	  Illness,	  however	  has	  no	  ongoing	  headaches.	  	  
   He	  denies	  any	  visual,	  hearing,	  taste	  or	  smell	  changes.	  	  He	  reports	  he	  had	  a	  cough	  associated	  with	  some	  
   shortness	  of	  breath,	  with	  occasional	  chest	  pain	  with	  deep	  inspiration	  that	  he	  describes	  as	  sharp	  across	  his	  
   chest,	  when	  in	  the	  basement.	  	  He	  denies	  wheezes.	  	  He	  denies	  any	  nausea,	  vomiting,	  or	  diarrhea.	  	  He	  denies	  
   any	  chest	  pain	  except	  as	  described	  above.	  	  He	  does	  report	  a	  sore	  throat	  and	  a	  watery	  rhinorrhea	  that	  was	  
   persistent	   while	   living	   in	   the	   home.	   He	   denies	   any	   palpitations,	   focal	   numbness	   and/or	   weakness.	   	   He	  


   	                                                                                    3	  
Case 1:17-cv-02230-PAB-MEH Document 150-4 Filed 01/24/19 USDC Colorado Page 4 of
                                      17
   	  


   reports	  dizziness/light	  headedness	  on	  July	  16,	  2017.	  	  Otherwise	  he	  denies	  any	  other	  occasions	  or	  ongoing	  
   dizziness	  and/or	  light	  headedness.	  He	  denies	  any	  history	  of	  syncope,	  abdominal	  pain,	  rashes,	  extremity	  
   swelling,	  joint	  pain	  or	  weight	  change.	  	  	  
   	  
   Physical	  Exam	  
   Mr.	   Borgmann	   is	   a	   young	   adult	   male	   who	   is	   awake,	   alert,	   and	   non-­‐toxic	   appearing.	   He	   is	   conversant,	  
   cooperative,	  and	  pleasant.	  	  	  
   	  
   Reported	  weight:	  	  160	  lbs.	  Reported	  height:	  	  5'9-­‐3/4"	  	  




                                                                                                                     AL
   VS:	      	          BP	  116/76,	  pulse	  59.	  	  Temp	  97.6.	  Respiratory	  rate	  14	  and	  room	  air	  pulse	  oximetry	  is	  96%.	  	  	  
   	  
   HEENT:	  	           Normocephalic	  atraumatic	  head,	  extraocular	  muscles	  intact,	  pupils	  equal,	  round	  and	  	  
   	         	          reactive	  to	  light.	  	  Oral	  pharynx	  is	  clear	  without	  any	  lesions.	  	  TMs	  clear	  bilaterally.	  	  Nose	  is	  




                                                                                                  TI
   	         	          patent	  without	  erythema,	  discharge	  or	  drainage.	  	  	  
   	  
   NECK:	   	           Supple	  without	  lymphadenopathy,	  JVD,	  tracheal	  deviation	  or	  stridor.	  	  There	  is	  no	  	  
   	         	          thyromegaly.	  	  	  
   	  
   CHEST:	   	  
   	         	  
                                                                    EN
                          Lungs	  are	  clear	  to	  auscultation	  without	  wheezing,	  rales	  or	  rhonchi.	  	  Breath	  sounds	  are	  	  
                          equal.	  
   	  
   CARDIAC:	             Regular	  rate	  and	  rhythm	  without	  murmur.	  	  PMIs	  non-­‐displaced.	  	  	  
                                   D
   	  
   BACK:	   	           No	  CVAT,	  flank	  tenderness	  or	  spinal	  tenderness.	  
   	  
                                 FI

   ABDOMEN:	             Soft,	  non-­‐tender,	  non-­‐distended	  with	  no	  active	  bowel	  sounds.	  	  No	  rebound	  tenderness,	  	  
   	         	          percussion	  tenderness	  or	  guarding.	  
   	  
                 N


   LYMPHATIC:	   No	  cervical	  lymph	  adenopathy.	  	  	  
   	  
   EXTREMITY:	   Full	  range	  of	  motion	  of	  all	  extremities.	  	  There	  is	  no	  joint	  edema	  or	  swelling.	  	  No	  palpable	  	  
  O



   	         	          cords	  or	  swelling	  of	  the	  lower	  extremities.	  	  	  
   	  
   NEURO:	  	           Awake,	  alert	  and	  oriented	  x	  4.	  	  Glasgow	  Coma	  Scale	  is	  15.	  	  Cranial	  nerves	  II-­‐XII	  intact.	  	  
C




   	         	          	  Motor	  strength	  is	  5+/5+	  in	  all	  four	  extremities	  both	  proximally	  and	  distally	  and	  	   	  
   	         	          symmetrically.	  	  There	  are	  no	  sensory	  deficits.	  	  Toes	  are	  downgoing	  bilaterally.	  	  Romberg	  	  
   	         	          testing	  and	  tandem	  gait	  testing	  is	  normal.	  	  Cerebellar	  testing,	  including	  finger-­‐to-­‐nose	  	  
   	         	          testing,	  heel-­‐to-­‐shin	  testing	  is	  normal.	  	  Gait	  and	  stating	  is	  normal.	  	  Deep	  tendon	  reflexes	  	  
   	         	          are	  1+	  bilaterally	  at	  the	  biceps	  and	  2+	  bilaterally	  at	  the	  patellar	  tendons.	  	  Speech	  is	  fluent	  
   	         	          and	  hearing	  is	  intact.	  	  	  
   	  
   SKIN:	   	           Warm,	  pink	  and	  dry	  with	  no	  rash,	  diaphoresis	  or	  jaundice.	  	  	  


   	                                                                                  4	  
Case 1:17-cv-02230-PAB-MEH Document 150-4 Filed 01/24/19 USDC Colorado Page 5 of
                                      17
   	  


   	  
   On	  Mr.	  Borgmann's	  IME	  Pre-­‐Appointment	  Inventory	  form	  he	  indicates	  he	  smokes	  ¼	  -­‐	  ½	  pack	  of	  cigarettes	  
   per	  day	  for	  the	  past	  12	  years	  and	  drinks	  2-­‐6	  alcoholic	  beverages	  per	  week.	  He	  reports	  chemical	  exposures	  
   to	  paint	  and/or	  varnish	  at	  home,	  solvents/degreaser	  use	  at	  home	  and	  pesticides	  and/or	  herbicides	  in	  his	  
   yard.	  	  	  
   	  
   At	  the	  time	  of	  this	  dictation	  I	  have	  no	  medical	  records	  for	  Justin	  Borgmann	  to	  review.	  
   	  
   	  




                                                                                                                                 AL
   	  
   Jamie	  Borgmann	  (DOB	  7/23/1985)	  
   Ms.	  Borgmann	  estimates	  she	  spent	  approximately	  15-­‐20	  hours	  in	  the	  basement	  during	  the	  time	  they	  lived	  
   in	  the	  home	  between	  June	  14	  and	  July	  17,	  2017.	  	  When	  asked	  what	  symptoms	  she	  experienced	  during	  




                                                                                                            TI
   that	  time	  living	  in	  the	  home	  she	  reports	  the	  following:	  
          1.   Eye	  complaint	  -­‐	  gritty,	  irritated	  sensation	  in	  her	  eyes.	  	  She	  was	  wearing	  contact	  lenses	  during	  this	  
                     time	  and	  frequently	   used	   contact	   lens	   re-­‐wetting	   drops	   and	  discarded	   several	   pairs	   without	   any	  
                     change	  in	  her	  symptoms.	  	  However,	  these	  symptoms	  did	  not	  resolve	  until	  she	  left	  the	  home.	  
                                                                          EN
          2.   Headaches	   -­‐	   She	   states	   these	   would	   occur	   daily,	   typically	   in	   the	   afternoon	   or	   evening.	   	   She	  
                     describes	  them	  as	  throbbing	  sensation.	  	  They	  typically	  resolved	  during	  the	  day.	  	  She	  states	  she	  
                     would	  take	  ibuprofen,	  acetaminophen,	  and/or	  Midol	  which	  gave	  her	  partial	  relief.	  	  She	  states	  her	  
                     headaches	   would	   typically	   be	   most	   severe	   at	   the	   time	   she	   was	   going	   to	   bed,	   localized	   to	   her	  
                     occipital	  area.	  	  	  She	  states	  she	  attempted	  to	  use	  Aspercreme	  and	  Salonpas	  patches	  without	  relief.	  	  
                                      D
                     She	  describes	  her	  headaches	  as	  being	  both	  occipital	  and	  bitemporal.	  	  She	  states	  they	  varied	  in	  
                     severity	  and,	  at	  their	  worst,	  would	  be	  a	  7	  on	  the	  scale	  of	  1-­‐10,	  but	  usually	  in	  the	  2-­‐3/10	  range.	  	  It	  
                     was	  present	  daily	  whether	  she	  was	  in	  the	  basement	  or	  not.	  	  	  
                                    FI

          3.   Rhinorrhea	  -­‐	  She	  reports	  intermittent	  watery	  and	  runny	  nose	  while	  in	  the	  home.	  	  	  
          4.   Dysgeusia	   -­‐	   She	   reports	   a	   metallic	   taste	   in	   her	   mouth	   that	   she	   describes	   as	   being	   present	  
                     constantly	  and	  likened	  it	  to	  the	  taste	  of	  a	  penny.	  	  She	  states	  this	  symptom	  resolved	  about	  2	  weeks	  
                   N


                     after	  moving	  out	  of	  the	  home.	  	  	  
   	  
   Notably,	  Ms.	  Borgmann	  reports	  she	  contemporaneously	  e-­‐mailed	  a	  list	  of	  her	  symptoms	  present	  at	  this	  
  O



   time	  to	  herself	  to	  document	  her	  symptoms.	  
   	  
   Review	  of	  Systems	  
C




   Headaches	  as	  mentioned	  above.	  	  Eye	  irritation	  with	  itchy	  eyes	  and	  decreased	  visual	  acuity	  while	  living	  in	  
   the	   home,	   even	   while	   wearing	   her	   contacts	   -­‐	   this	   symptom	   has	   resolved.	   	   She	   denies	   any	   cognitive	  
   complaints.	  She	  denies	  any	  disturbance	  of	  hearing	  or	  smell	  although	  states	  the	  "house	  stunk."	  	  Dysgeusia	  
   as	   mentioned	   above.	   	   She	   denies	   any	   cough	   and/or	   sore	   throat.	   	   She	   reports	   laryngitis	   immediately	  
   following	  moving	  out	  in	  July.	  She	  describes	  this	  as	  being	  a	  raspy	  diminished	  voice	  for	  about	  3	  weeks.	  She	  
   states	  it	  was	  worse	  over	  the	  initial	  few	  days	  after	  they	  moved	  out	  but	  gradually	  resolved	  over	  2	  ½	  weeks	  
   and	  is	  no	  longer	  present.	  	  She	  report	  nausea	  but	  denies	  any	  vomiting	  or	  diarrhea.	  	  She	  denies	  any	  rashes,	  
   abdominal	   pain,	   chest	   pain.	   	   She	   states	   a	   few	   weeks	   after	   she	   moved	   out	   she	   had	   an	   episode	   of	  


   	                                                                                          5	  
Case 1:17-cv-02230-PAB-MEH Document 150-4 Filed 01/24/19 USDC Colorado Page 6 of
                                      17
   	  


   palpitations	  however	  a	  workup	  was	  not	  diagnosed.	  	  She	  had	  no	  onset	  of	  syncope.	  	  Her	  last	  menses	  was	  in	  
   mid-­‐May	  2018.	  	  It	  is	  normal,	  on	  time	  without	  changes.	  	  She	  denies	  any	  joint	  pain	  or	  swelling	  or	  lower	  
   extremity	   edema.	   	   She	   denies	   any	   light	   headedness,	   dizziness.	   	   She	   reports	   occasional	   generalized	  
   weakness	  on	  an	  episodic	  basis.	  	  She	  reports	  an	  approximate	  14	  lb.	  weight	  gain	  since	  moving	  into	  the	  home.	  
   	  
   Past	  Medical	  History	  
   Kidney	  stone	  at	  age	  17	  with	  recurrent	  stones	  occasionally.	  	  Child	  birth	  x	  2.	  	  	  
   	  
   Past	  Surgical	  History	  




                                                                                                                               AL
   Tonsillectomy	  and	  adenoidectomy.	  
   	  
   Medications	  
   Multi-­‐vitamin	  and	  Ibuprofen	  or	  Acetaminophen	  prn.	  	  




                                                                                                          TI
   	  
   Allergies	  
   Morphine.	  
   	  
   Social	  History	  
                                                                          EN
   She	  smokes	  ¼	  pack	  of	  cigarettes	  per	  day	  for	  at	  least	  10	  years.	  	  She	  does	  not	  drink	  alcohol	  and	  denies	  any	  
   illicit	  drug	  use.	  	  She	  is	  a	  nurse	  that	  performs	  home	  health	  and	  wound	  care.	  
   	  
   Educational	  History	  
                                      D
   She	  attended	  the	  Denver	  School	  of	  Nursing	  and	  received	  an	  Associate’s	  Degree	  in	  Nursing	  in	  2012	  and	  has	  
   been	  a	  registered	  nurse	  since	  2012.	  	  She	  denies	  any	  hobbies	  that	  include	  chemical	  exposure.	  
   	  
                                    FI

   Family	  History	  
   Her	  mother	  is	  alive	  at	  age	  54	  with	  a	  history	  of	  asthma.	  	  Her	  father	  is	  alive	  at	  age	  55	  with	  a	  history	  of	  kidney	  
   stones	  as	  well	  as	  a	  partial	  left	  nephrectomy.	  	  Her	  brother,	  age	  26	  and	  her	  sister,	  age	  34	  are	  both	  alive	  and	  
                   N


   well	   without	   medical	   history.	   	   A	   maternal	   grandmother	   is	   deceased	   at	   age	   59	   with	   "some	   form	   of	  
   leukemia."	  
   	  
  O



   	  
   Physical	  Exam	  
   She	  is	  a	  young	  adult	  female	  who	  is	  awake,	  alert,	  pleasant,	  cooperative	  and	  conversant.\	  
C




   	  
   Report	  weight:	  	  138	  lbs.	  Reported	  height:	  5'6"	  
   	  
   VS:	             	           BP	  101/80,	  pulse	  84,	  temp	  (oral)	  97.1	  F.	  RR	  18,	  room	  air	  pulse	  oximetry	  if	  96%.	  
   	  
   HEENT:	  	                   Normocephalic	  atraumatic	  head,	  extraocular	  muscles	  are	  intact.	  	  Pupils	  are	  equal,	  round	  
   	                	           and	  reactive	  to	  light,	  sclera	  is	  anicteric.	  	  Hair	  has	  normal	  pattern	  and	  appearance.	  	  TMs	  	  



   	                                                                                         6	  
Case 1:17-cv-02230-PAB-MEH Document 150-4 Filed 01/24/19 USDC Colorado Page 7 of
                                      17
   	  


   	                 	            clear	  bilaterally.	  	  Oral	  pharynx	  clear	  without	  lesions,	  erythema	  or	  edema.	  	  Nares	  patent	  	  
   	                 	            without	  drainage,	  discharge	  or	  edema	  or	  erythema.	  	  	  
   	  
   NECK:	   	                     Supple	  without	  lymph	  adenopathy,	  JVD,	  tracheal	  deviation	  or	  stridor.	  	  	  
   	  
   BACK:	   	                     No	  CVAT	  flank	  tenderness	  and/or	  spinal	  tenderness.	  
   	  
   LUNGS:	  	                     Clear	  to	  auscultation	  bilaterally.	  	  Breath	  sounds	  are	  equal;	  there	  are	  no	  wheezes,	  rales	  or	  
   	                 	            rhonchi.	  




                                                                                                                             AL
   	  
   CARDIAC:	                       Regular	  rate	  and	  rhythm	  without	  murmur.	  
   	  
   SKIN:	   	                     Warm,	  pink	  and	  dry.	  	  No	  rash,	  diaphoresis	  or	  jaundice.	  	  No	  tattoos.	  	  	  




                                                                                                        TI
   	  
   LYMPHATIC:	   No	  cervical	  lymphadenopathy.	  	  	  
   	  
   ABDOMEN:	                       Soft,	  non-­‐tender,	  non-­‐distended	  with	  normal	  active	  bowel	  sounds.	  There	  is	  no	  rebound	  	  
   	  
   	  
                      	  
                                                                        EN
                                    tenderness,	  percussion	  tenderness	  and/or	  guarding.	  	  	  

   EXTREMITY:	   Full	  range	  of	  motion	  of	  all	  extremities	  with	  normal	  bulk	  and	  tone.	  There	  is	  no	  edema	  or	  	  
   	                 	            tenderness	  to	  palpation	  or	  palpable	  cords.	  	  	  
   	  
                                     D
   NEURO:	  	                     Awake,	  alert	  and	  oriented	  x	  4.	  	  Glasgow	  Coma	  Scale	  is	  15.	  	  Cranial	  nerves	  II-­‐XII	  intact.	  	  	  
   	                 	            There	  is	  no	  tremor	  or	  muscular	  tremor	  or	  fasciculations.	  	  Motor	  strength:	  	  5+/5+	  motor	  	  
   	                 	            strength	  in	  bilateral	  upper	  extremities	  and	  lower	  extremities.	  	  Strength	  is	  normal	  both	  	  
                                   FI

   	                 	            proximally	  and	  distally	  and	  symmetrical.	  	  Toes	  are	  downgoing	  bilaterally.	  	  Romberg	  test	  is	  
   	                 	            negative.	  	  Gait	  and	  station	  are	  normal.	  	  Cerebellar	  testing	  including	  finger-­‐to-­‐nose	  and	  	  
   	                 	            heel-­‐to-­‐shin	  testing	  is	  normal.	  	  Deep	  tendon	  reflexes	  are	  1+/2+	  in	  the	  biceps	  tendon	  and	  
                  N


   	                 	            1-­‐/2+	  in	  the	  brachioradialis	  tendon	  and	  2+/2+	  in	  the	  patellar	  tendons.	  	  Speech	  is	  fluent	  	  
   	                 	            and	  hearing	  is	  intact.	  
   	  
  O



   At	  the	  time	  of	  this	  dictation	  I	  have	  no	  medical	  records	  for	  Jamie	  Borgmann.	  
   	  
   Eli	  Borgmann	  (DOB	  6/10/2010)	  
C




   Eli	  is	  an	  8-­‐year	  old	  boy	  who	  presents	  with	  his	  parents	  for	  his	  IME.	  	  History	  is	  obtained	  both	  from	  Eli	  as	  well	  
   as	  his	  parents.	  	  His	  parents	  report	  his	  bedroom	  is	  on	  the	  second	  floor	  of	  the	  home.	  	  When	  asked	  what	  
   symptoms	  he	  has	  experienced	  that	  they	  attribute	  to	  exposure	  in	  the	  home	  they	  report	  the	  following:	  
            1.   Weakness	   and	   shakiness	   during	   the	   time	   they	   lived	   in	   the	   home.	   	   He	   also	   had	   nausea	   and	  
                      occasional	  bout	  of	  vomiting	  totaling	  approximately	  3	  episodes	  over	  the	  entire	  month	  they	  lived	  
                      in	  the	  home.	  	  Notably,	  on	  "tent	  day"	  when	  he	  spent	  approximately	  5-­‐6	  hours	  in	  the	  basement	  he	  
                      developed	  headache,	  abdominal	  pain,	  and	  vomiting	  on	  that	  day	  as	  well.	  	  He	  also	  reports	  burning	  
                      eyes	  while	  in	  the	  basement.	  	  He	  complained	  of	  daily	  headaches	  while	  living	  in	  the	  home.	  	  He	  had	  


   	                                                                                       7	  
Case 1:17-cv-02230-PAB-MEH Document 150-4 Filed 01/24/19 USDC Colorado Page 8 of
                                      17
   	  


                 rhinorrhea	  occasionally	  that	  they	  describe	  as	  watery.	  	  He	  would	  have	  intermittent	  abdominal	  pain	  
                 typically	   associated	   with	   his	   nausea	   and	   vomiting.	   	   Eli	   also	   reports	   a	   change	   in	   food	   taste	   as	   well	  
                 as	  a	  rubbery	  taste	  during	  this	  time	  as	  well.	  	  He	  is	  asymptomatic	  now.	  
   	  
   Review	  of	  Systems	  
   Headaches	   while	   living	   in	   the	   home	   as	   described	   above,	   eye	   irritation	   as	   described	   above.	   	   He	   also	  
   reported	   occasional	   sore	   throat.	   	   He	   denies	   any	   rashes	   at	   any	   point.	   	   He	   had	   no	   cough,	   no	   complaints	   of	  
   joint	  pain	  or	  myalgias.	  	  Since	  the	  time	  living	  in	  the	  house	  he	  has	  had	  no	  nausea,	  vomiting	  or	  diarrhea.	  	  He	  
   has	   had	   no	   respiratory	   complaints,	   including	   shortness	   of	   breath	   or	   cough.	   	   He	   did	   have	   hematuria	   in	  




                                                                                                                              AL
   March	  of	  2017.	  	  	  
   	  
   Past	  Medical	  History	  
   Parents	  report	  that	  Eli	  had	  a	  history	  of	  constipation	  vs.	  episodic	  diarrhea	  in	  the	  past,	  but	  that	  this	  has	  




                                                                                                         TI
   largely	  resolved.	  	  In	  March	  2010	  he	  had	  gross	  hematuria	  that	  was	  painless	  and	  unexplained.	  	  A	  workup	  by	  
   his	  pediatrician	  led	  to	  empiric	  treatment	  with	  antibiotics	  and	  has	  been	  referred	  to	  Children's	  Hospital	  for	  
   further	  evaluation.	  	  	  
   	  
   Past	  Surgical	  History	  
   None.	  
   	  
                                                                         EN
   Medications	  
   Fiber	  gummies	  and	  MiraLAX	  during	  his	  periods	  of	  constipation.	  	  	  
                                     D
   	  
   Allergies	  
   No	  known	  drug	  allergies.	  
                                   FI

   	  
   Social	  History	  
   He	  lives	  at	  home	  with	  his	  parents	  in	  the	  subject	  home	  as	  described	  above.	  	  He	  has	  just	  finished	  the	  2nd	  
                  N


   grade	  and	  is	  planning	  on	  entering	  3rd	  grade	  later	  this	  year.	  
   	  
   Physical	  Exam	  
  O



   He	   is	   a	   young	   male	   child	   who	   is	   well	   developed,	   well	   nourished.	   	   He	   is	   attentive,	   cooperative	   and	  
   conversant	  during	  his	  exam.	  
   	  
C




   Reported	  weight:	  53	  lbs.	  	  Reported	  height:	  4'3"	  
   	  
   VS:	              	         BP	  93/59,	  pulse	  80,	  RR	  15.	  	  Temp	  98	  F	  oral.	  Room	  air	  pulse	  oximetry	  95%.	  	  	  
   	  
   HEENT:	  	                  Normocephalic,	  atraumatic	  head.	  	  Pupils	  equal,	  round	  and	  reactive	  to	  light	  and	  sclerae	  
   	                 	         anicteric.	  	  TMs	  clear	  bilaterally.	  	  Nares	  are	  patent	  and	  mucosa	  is	  without	  edema,	  drainage	  
   	                 	         or	  erythema.	  	  Oral	  pharynx	  clear	  without	  lesions.	  	  Dentition	  is	  intact.	  	  
   	  


   	                                                                                        8	  
Case 1:17-cv-02230-PAB-MEH Document 150-4 Filed 01/24/19 USDC Colorado Page 9 of
                                      17
   	  


   NECK:	   	                Supple	  without	  lymphadenopathy,	  JVD,	  tracheal	  deviation	  or	  stridor.	  	  	  
   	  
   LUNGS:	  	                Clear	  to	  auscultation	  bilaterally,	  breath	  sounds	  are	  equal.	  
   	  
   CARDIAC:	                  Regular	  rate	  and	  rhythm	  without	  murmurs.	  
   	  
   BACK:	   	                Without	  CVAT,	  flank	  or	  spinal	  tenderness.	  
   	  
   ABDOMEN:	                  Soft,	  non-­‐tender,	  non-­‐distended.	  	  There	  is	  no	  rebound	  tenderness,	  percussion	  tenderness	  




                                                                                                                         AL
   	            	            or	  guarding.	  	  Normal	  active	  bowel	  sounds.	  
   	  
   LYMPH:	  	                No	  cervical	  lymphadenopathy.	  	  	  
   	  




                                                                                                     TI
   EXTREMITY:	   No	  cyanosis,	  clubbing	  or	  edema.	  	  Hands	  and	  nails	  are	  normal	  pattern	  and	  distribution.	  	  	  
   	            	            Full	  range	  of	  motion	  of	  all	  joints.	  	  No	  joint	  swelling	  or	  edema.	  	  No	  palpable	  cords.	  
   	  
   SKIN:	   	                No	  rash	  or	  jaundice.	  	  
   	  
   NEURO:	  	  
   	            	  
                                                                      EN
                               Awake,	  alert	  and	  oriented	  x	  3.	  	  Cranial	  nerves	  II-­‐XII	  grossly	  intact.	  	  There	  is	  no	  muscular	  	  
                               tremor	  or	  fasciculations.	  	  No	  sensory	  deficits.	  	  Light	  touch	  vibration	  and	  proprioception	  	  
   	            	            are	  intact.	  	  Motor	  strength	  is	  5+/5+	  in	  all	  extremities	  both	  proximally	  and	  distally	  and	  	  
   	            	            symmetrically.	  	  Deep	  tendon	  reflexes	  are	  1+/1+	  in	  biceps	  and	  brachioradialis.	  	  Deep	  	  
                                    D
   	            	            tendon	  reflexes	  are	  2+/2+	  in	  the	  patella	  and	  Achilles	  tendon.	  	  Speech	  is	  fluent	  and	  hearing	  
   	            	            is	  intact.	  	  Cerebellar	  testing,	  including	  finger-­‐to-­‐nose	  and	  heel-­‐to-­‐shin	  testing	  is	  normal.	  	  	  
   	            	            Gait	  and	  station	  are	  normal.	  
                                  FI

   	  
   A	  review	  of	  the	  IME	  Pre-­‐Appointment	  Inventory	  indicates	  he	  is	  seen	  at	  Kaiser	  Primary	  Care	  in	  August	  of	  
   2017.	  	  Under	  chemical	  exposure	  history	  they	  list	  pain	  or	  varnish	  at	  school.	  	  	  
                  N


   	  
   Review	  of	  Medical	  Records:	  
        Undated	   Broomfield	  Pediatrics	                             History	  form	  for	  Eli	  indicates	  his	  father	  has	  history	  of	  allergies	  
  O



                         Thomas	  Pham,	  MD	                           and	   ADHD,	   mother	   has	   history	   of	   allergies	   and	   ADHD,	  
                                                                           maternal	   grandfather	   has	   history	   of	   migraines,	   maternal	  
                                                                           grandmother	   has	   history	   of	   asthma	   and	   maternal	   aunt	   has	  
C




                                                                           history	   of	   hyperthyroidism.	   	   He	   is	   up	   to	   date	   on	   his	  
                                                                           immunizations.	  	  	  
        9/29/14	   Broomfield	  Pediatrics	                             Chief	  Complaint:	  4	  year	  well	  child	  check	  
                         Thomas	  Pham,	  MD	                           Exam:	  normal	  
                                                                           Assessment:	  
                                                                           1.	  Well	  child	  exam	  -­‐	  doing	  well.	  
                                                                           2.	  MMR	  vaccine	  -­‐	  need	  for.	  



   	                                                                                    9	  
Case 1:17-cv-02230-PAB-MEH Document 150-4 Filed 01/24/19 USDC Colorado Page 10 of
                                       17
   	  


                                                       3.	  Varicella	  vaccine	  -­‐	  need	  for.	  
                                                       4.	  DTAP	  vaccine	  -­‐	  need	  for.	  
                                                       5.	  IPV	  vaccine	  -­‐	  need	  for.	  
                                                       6.	  Influenza	  vaccine	  -­‐	  need	  for.	  	  
                                                       	  
                                                       Plan:	  
                                                       1.	  Well	  child	  exam.	  
                                                       2.	  MMR	  vaccine	  counselled	  about	  risks	  and	  benefits	  provided	  
                                                       on	  all	  vaccine.	  	  Patient	  received	  immunizations	  including:	  




                                                                                                       AL
                                                       DTaP,	   Varivax,	   IPV,	   MMR,	   Influenza	   quad	   flu-­‐MIST	  
                                                       administered.	  	  	  
                                                       	  
                                                       Follow	  up	  one	  year	  for	  5	  year	  well	  child	  check.	  




                                                                                   TI
          6/18/15	     Broomfield	  Pediatrics	     Chief	   Complaint:	   Lump	   on	   neck,	   sore	   on	   lip,	   needs	   5	   year	  
                        Thomas	  Pham,	  MD	        shots.	  
                                                       	  
                                                       Mother	   of	   child	   with	   concerns	   re:	   sore	   on	   right	   side	   of	   his	  
                                                       EN
                                                       lower	  lip	  x	  8	  months	  and	  a	  small,	  hard,	  non-­‐tender	  bump	  on	  
                                                       the	  right	  side	  of	  his	  neck	  x	  1	  year.	  	  	  
                                                       	  
                                                       Exam:	  	  
                                                       Oral	   cavity:	   no	   lesion.	   Right	   lower	   lip	   has	   1	   mm	   purplish	  
                                D
                                                       slightly	  raised	  papule,	  not	  painful,	  itchy	  or	  swollen.	  	  Also	  has	  a	  
                                                       very	   small,	   pin	   point	   similar	   red/purple	   spot	   on	   his	   upper	  
                                                       central	  lip,	  nothing	  inside.	  
                              FI

                                                       Neck:	  small	  2	  mm	  round	  bluish	  purplish	  papule	  just	  under	  the	  
                                                       skin,	  looking	  like	  a	  varicose	  vein	  of	  sort.	  	  Again,	  non-­‐tender,	  no	  
                                                       swelling.	  
                   N


                                                       Assessment:	  	  	  
                                                       1.	  Mouth	  anomaly	  -­‐	  red	  spots	  most	  likely	  represent	  a	  benign	  
                                                       lesion-­‐like	  fibroma.	  
  O



                                                       2.	   Neck	   disorder	   -­‐	   appears	   to	   be	   benign	   hemangioma	   or	  
                                                       subcutaneous	  vein.	  
                                                       	  
C




                                                       Plan:	  
                                                       1.	   Reassurance	   provided	   to	   monitor	   for	   now	   and	   intervene	  
                                                       only	  if	  it	  causes	  symptoms.	  
          9/18/15	     Broomfield	  Pediatrics	     Chief	  Complaint:	  	  Bowel	  movement	  accidents	  -­‐	  he	  is	  having	  1-­‐
                        Thomas	  Pham,	  MD	        2	  episodes	  of	  incontinence/week	  since	  third	  week	  of	  April	  (5	  
                                                       months	  prior	  to	  this	  date),	  stool	  begin	  loose	  and	  have	  begun	  




   	                                                                 10	  
Case 1:17-cv-02230-PAB-MEH Document 150-4 Filed 01/24/19 USDC Colorado Page 11 of
                                       17
   	  


                                                                            to	  firm	  up	  and	  are	  small	  in	  size.	  	  Mother	  of	  child	  states	  he	  has	  
                                                                            had	  some	  "stomach	  pain"	  before	  episodes	  started.	  	  	  
                                                                            	  
                                                                            Exam:	  Normal	  
                                                                            	  
                                                                            Assessment:	   Incontinence	   -­‐	   most	   likely	   from	   encopresis	   vs	  
                                                                            transition	   anxiety	   with	   new	   school.	   	   Doubt	   any	   type	   of	   neuro	  
                                                                            reason.	  
                                                                            	  




                                                                                                                              AL
                                                                            Plan:	  Incontinence	  -­‐	  advised	  to	  start	  MiraLAX	  and	  titrate	  prn	  
                                                                            to	  keep	  BMs	  regular	  for	  the	  next	  week.	  	  
   	  
   	  




                                                                                                         TI
   	  
   	  
   Soaren	  Borgmann	  (DOB	  	  03/24/20140	  
   History	  is	  obtained	  primarily	  from	  the	  Soaren's	  parents	  and	  also	  from	  the	  patient	  herself.	  	  She	  lives	  in	  a	  
                                                                        EN
   second	   floor	   bedroom.	   	   She	   was	   not	   in	   the	   basement	   for	   "tent	   day"	   for	   more	   than	   1	   hour.	   	   When	   asked	  
   what	  symptoms	  she	  has	  experienced	  while	  living	  in	  the	  home	  the	  parents	  report	  the	  following:	  
   1.   Abdominal	  pain	  -­‐	  usually	  in	  the	  evening.	  	  No	  tenderness	  by	  mom's	  exam	  but	  the	  Soaren	  would	  state	  
         "I	  feel	  sick."	  	  No	  nausea,	  vomiting	  or	  diarrhea.	  
   2.   Rhinorrhea	  -­‐	  constant	  watery,	  clear.	  
                                     D
   3.   Cough	  -­‐	  productive	  of	  clear	  white	  sputum	  but	  no	  blood	  or	  yellow	  sputum.	  Was	  present	  while	  she	  was	  
         living	   in	   the	   home	   but	   resolved	   approximately	   1	   month	   after	   moving	   out,	   waxing	   and	   waning	   during	  
         that	  time.	  	  No	  associated	  fevers.	  	  	  
                                   FI

   	  
   Review	  of	  Systems	  
   No	  headaches,	  no	  eye	  complaints,	  no	  taste	  complaints.	  She	  has	  not	  had	  a	  sore	  throat	  or	  other	  respiratory	  
                  N


   symptoms	  except	  for	  cough	  as	  mentioned	  above.	  	  She	  has	  had	  no	  rashes.	  She	  is	  growing	  as	  expected.	  	  No	  
   complaints	   of	   nausea,	   vomiting	   or	   diarrhea	   although	   the	   mother	   thinks	   the	   child	   may	   have	   been	  
   complaining	  of	  nausea	  when	  she	  states,	  "I'm	  sick"	  based	  on	  her	  assessment.	  
  O



   	  
   Past	  Medical	  History	  
   Strep	  pharyngitis	  within	  the	  past	  2-­‐3	  months.	  	  Otherwise,	  no	  significant	  past	  medical	  history.	  
C




   	  
   Past	  Surgical	  History	  
   None.	  
   	  
   Medications	  
   Multi-­‐vitamins.	  
   	  
   	  


   	                                                                                       11	  
Case 1:17-cv-02230-PAB-MEH Document 150-4 Filed 01/24/19 USDC Colorado Page 12 of
                                       17
   	  


   Allergies	  
   No	  known	  drug	  allergies.	  
   	  
   Social	  History	  
   She	  has	  been	  enrolled	  in	  pre-­‐school	  for	  the	  past	  2	  years	  in	  a	  part-­‐time	  basis.	  	  She	  lives	  at	  home	  with	  her	  
   family.	  	  Her	  bedroom	  is	  on	  the	  second	  floor.	  
   	  
   Physical	  Exam	  
   She	  is	  a	  young	  female	  child	  who	  is	  awake,	  alert,	  attentive	  and	  interactive.	  




                                                                                                                       AL
   	  
   Reported	  weight:	  	  39	  lbs.	  
   	  
   VS:	             	         Pulse	  90,	  RR	  16,	  room	  air	  pulse	  oximetry	  90%.	  	  	  




                                                                                                    TI
   	  
   HEENT:	  	                 Normal	  cephalic	  atraumatic	  head,	  extraocular	  muscles	  intact,	  pupils	  equal,	  round	  and	  	  
   	                	         reactive	  to	  light,	  sclera	  anicteric,	  TMs	  clear	  bilaterally,	  oral	  pharynx	  clear	  without	  lesions,	  
   	                	         dentition	  intact	  for	  age.	  	  Nares	  patent	  with	  green	  mucous	  discharge	  from	  the	  right	  nares.	  	  	  
   	  
   NECK:	   	  
   	  
                                                                     EN
                                Supple	  without	  lymphadenopathy,	  JVD,	  tracheal	  deviation	  or	  stridor.	  	  	  

   LUNGS:	  	                 Clear	  to	  auscultation	  bilaterally,	  breath	  sounds	  are	  equal.	  	  No	  wheezes,	  rales	  or	  rhonchi.	  	  	  
   	  
                                   D
   CARDIAC:	                   Regular	  rate	  and	  rhythm	  without	  murmur.	  	  PMI	  non-­‐displaced.	  
   	  
   BACK:	   	                 With	  CVAT,	  flank	  tenderness	  and/or	  spinal	  tenderness.	  
                                 FI

   	  
   ABDOMEN:	                   Soft,	  non-­‐tender,	  non-­‐distended	  with	  no	  active	  bowel	  sounds.	  	  There	  is	  no	  rebound	  	  
   	                	         tenderness,	  percussion	  tenderness	  or	  guarding.	  	  	  
                  N


   	  
   LYMPH:	  	                 No	  cervical	  lymphadenopathy,	  anterior	  or	  posterior.	  
   	  
  O



   SKIN:	   	                 Warm,	  pink,	  dry	  with	  no	  rash,	  no	  diaphoresis	  or	  jaundice.	  	  
   	  
   EXTREMITY:	   Full	  range	  of	  motion	  of	  all	  extremities.	  	  No	  cyanosis,	  clubbing	  or	  edema.	  	  	  
C




   	  
   NEURO:	  	                 She	  has	  age-­‐appropriate	  behavior,	  is	  awake	  and	  alert.	  	  Cranial	  nerves	  II-­‐XII	  grossly	  intact.	  	  
   	                	         There	  are	  no	  muscular	  tremors	  and/or	  fasciculations.	  	  On	  sensory	  exam	  she	  has	  no	  	  
   	                	         sensory	  deficits	  to	  light	  touch,	  proprioception	  or	  vibration	  sense.	  	  She	  moves	  all	  	  	  
   	                	         extremities	  well	  and	  has	  5+/5+	  motor	  strength	  in	  upper	  extremities	  and	  lower	  extremities	  
   	                	         symmetrically	  and	  appropriate	  for	  age.	  	  Toes	  are	  downgoing	  bilaterally.	  	  On	  cerebellar	  	  
   	                	        testing,	  finger-­‐to-­‐nose	  testing	  and	  heel-­‐to-­‐shin	  testing	  is	  normal.	  	  Gait	  and	  station	  are	  	  



   	                                                                                   12	  
Case 1:17-cv-02230-PAB-MEH Document 150-4 Filed 01/24/19 USDC Colorado Page 13 of
                                       17
   	  


   	         	            normal.	  	  Deep	  tendon	  reflexes	  are	  1+/1+	  bilateral	  bicep	  tendon,	  DTRs	  and	  2+/2+	  	  
   	         	            bilaterally	  patellar	  tendon	  DTRs.	  	  Speech	  is	  fluent,	  hearing	  is	  intact.	  	  	  
   	  
   Review	  of	  the	  IME	  Pre-­‐Appointment	  Inventory	  shows	  she	  obtains	  her	  medical	  care	  at	  Kaiser	  Primary	  Care.	  	  
   Under	  the	  chemical	  exposure	  history	  it	  is	  indicated	  she	  is	  exposed	  to	  paint	  at	  art	  class	  at	  school.	  
   	  
   Medical	  Records	  Review	  
   Information	  sheet	  shows	  her	  immunizations	  are	  up	  to	  date	  for	  age.	  	  
   	  




                                                                                                                 AL
        9/15/14	          Broomfield	  Pediatrics	                Chief	   Complaint:	   Eye	   is	   red	   and	   goopy,	   cough	   with	  
                           Thomas	  Pham,	  MD	                   congestion,	   no	   trouble	   breathing.	   	   Mother	   of	   child	   with	  
                                                                     concerns	   regarding	   cough,	   cold,	   congestion	   and	   bilateral	  
                                                                     eye	  drainage	  x	  1	  week.	  	  Patient	  had	  some	  left	  eye	  matting	  




                                                                                              TI
                                                                     for	  7	  days	  prior	  which	  mom	  thought	  was	  due	  to	  blocked	  tear	  
                                                                     duct.	  	  	  
                                                                     	  
                                                                     Exam:	  Notable	  for	  Left	  eye	  has	  minor	  matting	  with	  medial	  
                                                                 EN  conjunctival	  redness	  only.	  
                                                                     	  
                                                                     Assessment:	  
                                                                     1.	  Conjunctivitis	  -­‐	  acute	  -­‐	  most	  likely	  from	  a	  viral	  infection	  
                                                                     that	   has	   taken	   its	   course	   in	   combination	   with	   history	   of	  
                                  D
                                                                     nasal	  lacrimal	  stenosis.	  	  
                                                                     2.	  URI	  -­‐	  mild	  at	  this	  time	  and	  most	  likely	  as	  well.	  
                                                                     	  
                                FI

                                                                     Plan:	  
                                                                     1.	   Conjunctivitis	   -­‐	   acute.	   	   Advised	   supportive	   care	   with	  
                                                                     artificial	  tears	  and	  warm/hot	  wet	  compresses.	  
                 N


                                                                     2.	  URI	  -­‐	  advised	  supportive	  care	  with	  rest,	  fluids,	  Ibuprofen.	  
        10/10/14	   Broomfield	  Pediatrics	                      Chief	  Complaint:	  6	  month	  well	  child	  visit.	  	  Mother	  and	  child	  
                           Thomas	  Pham,	  MD	                   with	  concerns	  regarding	  stuffy	  nose	  and	  intermittent	  right	  
  O



                                                                     eye	  drainage.	  	  No	  concerns.	  
                                                                     	  
                                                                     Exam:	  Normal.	  
C




                                                                     	  
                                                                     Assessment:	  
                                                                     1.	  Well	  child	  exam	  -­‐	  doing	  well.	  
                                                                     2.	  Pentacel,	  Prevnar,	  RotaTeq	  vaccines	  -­‐	  need	  for.	  
                                                                     	  
                                                                     Plan:	  




   	                                                                              13	  
Case 1:17-cv-02230-PAB-MEH Document 150-4 Filed 01/24/19 USDC Colorado Page 14 of
                                       17
   	  


                                                       1.	   Well	   child	   exam	   -­‐	   anticipatory	   guidance	   provided.	  
                                                       Immunizations	  including	  Pentacel	  (DTaP/HIB/IPV),	  Influenza	  
                                                       Quad	   Thimerosal	   free	   vaccine,	   Prevnar	   13,	   and	   RotaTeq	  
                                                       vaccinations	  administered.	  	  
          1/15/15	     Broomfield	  Pediatrics	     Chief	  Complaint:	  9	  month	  well	  child	  check.	  
                        Thomas	  Pham,	  MD	        Here	   with	   mother	   of	   child	   and	   older	   brother	   with	   concerns	  
                                                       re:	  cough	  x	  3	  weeks	  and	  congestion	  x	  several	  months.	  
                                                       	  
                                                       No	   concerns	   except	   for	   constant	   come	   and	   go	   cold	   virus	   as	  




                                                                                                   AL
                                                       she	  is	  getting	  this	  winter.	  
                                                       	  
                                                       Exam:	  Normal.	  
                                                       	  




                                                                               TI
                                                       Assessment:	  
                                                       1.	  Well	  child	  exam	  
                                                       2.	  Pentacel,	  Hepatitis,	  Prevnar,	  Influenza	  vaccinations	  -­‐	  need	  
                                                       for.	  
                                                       EN
                                                       	  
                                                       Plan:	  
                                                       1.	  Well	  child	  exam	  anticipatory	  guidance	  provided.	  
                                                       2.Pentacel	   combination	   vaccination	   (DTaP/HIB/IPV),	  
                                                       Prevnar	  13,	  Hepatitis	  B	  and	  Influenza	  Quad	  Thimerosal	  free	  
                               D
                                                       vaccinations	  administered.	  	  	  
          5/28/15	     Broomfield	  Pediatrics	     Chief	  Complaint:	  12	  month	  well	  child	  check.	  
                        Thomas	  Pham,	  MD	        No	  concerns	  and	  interval	  history	  without	  significant	  events.	  
                             FI

                                                       	  
                                                       Exam:	  normal	  
                                                       	  
                   N


                                                       Assessment:	  	  
                                                       1.	  Well	  exam,	  general.	  
                                                       2.	  MMR	  vaccine	  -­‐	  need	  for.	  
  O



                                                       3.	  Varicella	  vaccine	  -­‐	  need	  for.	  
                                                       4.	  Prevnar	  vaccine	  -­‐	  need	  for.	  
                                                       5.	  Hepatitis	  vaccine	  -­‐	  need	  for.	  
C




                                                       	  
                                                       Plan:	  
                                                       1.	  Well	  exam	  general.	  
                                                       2.	   MMR	   vaccination	   -­‐	   administration	   of	   Hepatitis	   A	   Peds	  
                                                       vaccine,	  Varivax,	  MMR	  and	  Prevnar.	  	  
          6/18/15	     Broomfield	  Pediatrics	     Second	  Hepatitis	  B	  vaccination	  
                        Thomas	  Pham,	  MD	        	  



   	                                                             14	  
Case 1:17-cv-02230-PAB-MEH Document 150-4 Filed 01/24/19 USDC Colorado Page 15 of
                                       17
   	  


                                                       Assessment:	  Hepatitis	  vaccination	  -­‐	  need	  for.	  
                                                       	  
                                                       Plan:	  
                                                       Hepatitis	  B	  vaccine	  administered.	  
          7/31/15	     Broomfield	  Pediatrics	     Chief	  Complaint:	  	  Left	  eye	  swollen	  -­‐	  mother	  of	  child	  wants	  it	  
                        Thomas	  Pham,	  MD	        checked.	   	   Here	   with	   grandmother	   of	   child	   with	   concerns	  
                                                       regarding	   the	   right	   eye	   having	   redness	   and	   slight	   swelling	  
                                                       since	  yesterday.	  
                                                       	  




                                                                                                  AL
                                                       Exam:	  Right	  eye	  is	  red	  with	  matting	  and	  drainage.	  
                                                       	  
                                                       Assessment:	  
                                                       1.	  Conjunctivitis,	  acute.	  	  




                                                                               TI
                                                       	  
                                                       Plan:	  	  
                                                       1.	  Conjunctivitis	  acute	  -­‐	  Given	  samples	  of	  Vigamox	  to	  give	  1	  
                                                       drop	  in	  affected	  eye	  3x/day	  x	  7	  days.	  
                                                       EN
          10/7/15	     Broomfield	  Pediatrics	     Chief	  Complaint:	  18	  month	  well	  child	  visit	  
                        Thomas	  Pham,	  MD	        Parents	  of	  child	  with	  concerns	  child	  not	  talking	  much,	  hits	  a	  
                                                       lot,	  had	  clumsy	  gait	  per	  mother.	  
                                                       	  
                                                       Exam:	  Normal	  
                               D
                                                       	  
                                                       Assessment:	  
                                                       1.	   Encounter	   for	   routine	   child	   health	   examination	   without	  
                             FI

                                                       abnormal	  findings.	  
                                                       2.	  Encounter	  for	  immunizations.	  
                                                       	  
                   N


                                                       	  
                                                       Plan:	  
                                                       Anticipatory	  guidance	  and	  immunizations	  given.	  
  O



                                                       	  
                                                       Patient	  received:	  
                                                       DTaP,	   Hepatitis-­‐B,	   HIB,	   Influenza	   Quad	   Thimerosal	   free	  
C




                                                       vaccination.	  
                                                       	  
                                                       	  
   	  
   	  
   	  
   	  



   	                                                             15	  
Case 1:17-cv-02230-PAB-MEH Document 150-4 Filed 01/24/19 USDC Colorado Page 16 of
                                       17
   	  


   Industrial	  Hygiene	  Evaluation	  
   Quality	   Environmental	   Service	   &	   Technologies,	   Inc.	   (QUEST)	   did	   Indoor	   Air	   Quality	   Assessments	   and	  
   Formaldehyde	  sampling	  of	  the	  Borgmann	  home	  on	  August	  21-­‐22,	  2017	  and	  May	  31	  –	  June	  1,	  2018.	  	  They	  
   used	  Assay	  Technology	  N571	  Aldehyde	  Sampler	  badges.	  These	  samplers	  were	  left	  in	  place	  for	  24	  hours,	  
   collected	  and	  sent	  to	  SGS	  Galson	  Laboratories	  for	  analysis	  by	  a	  modified	  OSHA	  1007	  method.	  	  
   	  
   Pre-­‐Remediation	  (August	  21-­‐22,	  2017)	  Airborne	  Formaldehyde	  Concentrations:	  
   	            	           Sample	  Site	         	        	             	              ppm	   	                   ppb	  
   	            	           Basement	  Finished	             	             	              0.63	   	                  630	  




                                                                                                                    AL
                                   st
   	            	           1 	  Floor	  (Kitchen)	         	             	              0.57	   	                  570	  
   	  
   Post-­‐Remediation	  (May	  31	  –	  June	  1,	  2018)	  Airborne	  Formaldehyde	  Concentrations:	  
   	            	           Sample	  Site	         	        	             	              ppm	   	                   ppb	  




                                                                                                 TI
   	            	           Top	  Floor	  Loft	   	        	             	              0.051	   	                 51	  
   	            	           Main	  Floor	  Kitchen	         	             	              0.050	   	                 50	  
   	            	           Basement	  Living	  Area	   	                 	              0.048	   	                 48	  
                              Basement	  Living	  Area	  (duplicate)	                       0.047	   	                 57	  



   Impression	  
                              	  
                                                                   EN
                              Basement	  Mechanical/Storage	  Room	   0.03	   	                                         30	  



   Formaldehyde	  toxicity	  is	  typically	  looked	  at	  as	  non-­‐carcinogenic	  and/or	  carcinogenic.	  It	  can	  be	  potentially	  
   toxic	  to	  humans	  based	  as	  a	  mucus	  membrane	  irritant.	  	  It	  is	  known	  to	  cause	  irritation	  of	  the	  eye,	  nose	  
                                   D
   (occasionally	   including	   epistaxis)	   and	   skin.	   Symptoms	   are	   concentration-­‐	   and	   time-­‐dependent	   and	   can	  
   include	   sore	   throat,	   cough,	   respiratory	   tract	   irritation,	   rhinitis,	   anosmia,	   cough,	   dyspnea,	   wheezing,	  
   tracheitis,	  bronchitis,	  laryngospasm,	  pulmonary	  edema,	  headache,	  weakness,	  and	  dizziness.	  The	  ambient	  
                                 FI

   formaldehyde	  levels	  measured	  in	  the	  basement	  of	  the	  Borgmann’s	  home	  are	  within	  the	  range	  reported	  
   to	  cause	  irritant	  symptoms	  like	  those	  they	  report.	  	  Therefore,	  it	  is	  likely	  that	  the	  symptoms	  the	  Borgmann’s	  
   experienced	   while	   living	   in	   the	   home	   June	   14	   –	   July	   17,	   2017	   (4-­‐5	   weeks)	   were	   due	   to	   formaldehyde	  
                 N


   exposure	  from	  the	  joists	  in	  question.	  	  However,	  formaldehyde	  is	  a	  known	  component	  of	  cigarette	  smoke.	  	  
   Therefore,	   Jamie	   and	   Justin	   smoking	   represents	   another	   source	   of	   formaldehyde	   exposure	   and	   is	   a	  
   confounder	  to	  their	  exposure	  assessment.	  
  O



   	  
   There	   has	   been	   extensive	   research	   regarding	   the	   question	   of	   formaldehyde’s	   carcinogenic	   potential.	  	  
   Animal	  inhalation	  studies	  have	  reported	  an	  increased	  incidence	  of	  nasal	  squamous	  cell	  cancer.	  Limited	  
C




   human	   studies	   have	   reported	   an	   association	   between	   formaldehyde	   exposure	   and	   lung	   and	  
   nasopharyngeal	   cancer.	   The	   American	   Conference	   of	   Governmental	   Industrial	   Hygienists	   (ACGIH)	   lists	  
   formaldehyde	  as	  a	   Suspected	  Human	  Carcinogen.	   This	  is	  based	  on	  human	   data	  that	  have	  been	  accepted	  
   as	   adequate	   in	   quality,	   but	   conflicting	   or	   insufficient	   to	   classify	   the	   agent	   as	   a	   confirmed	   human	  
   carcinogen.	  	  
   	  
   The	  International	  Agency	  for	  Research	  on	  Cancer	  (IARC)	  (part	  of	  the	  World	  Health	  Organization)	  convenes	  
   working	   groups	   of	   international	   experts	   to	   evaluate	   the	   carcinogenic	   potential	   of	   a	   wide	   range	   of	  


   	                                                                                16	  
Case 1:17-cv-02230-PAB-MEH Document 150-4 Filed 01/24/19 USDC Colorado Page 17 of
                                       17



   compounds	  as	  part	  of	  the	  IARC	  Monographs	  Program.	  	  These	  groups	  review	  all	  available	  data	  regarding	  
   the	  carcinogenicity	  of	  the	  compound	  in	  question	  and	  then	  publish	  their	  findings	  in	  monographs.	  	  The	  IARC	  
   Monographs	  Program	  formaldehyde	  working	  group	  concluded	  that	  there	  is	  sufficient	  evidence	  in	  humans	  
   for	  the	  carcinogenicity	  of	  formaldehyde	  and	  that	  it	  causes	  nasopharyngeal	  cancer.	  The	  working	  group	  also	  
   found	   limited	   evidence	   for	   cancer	   of	   the	   nasal	   cavity	   and	   paranasal	   sinuses	   and	   "strong	   but	   not	  
   sufficient	  evidence"	  for	  leukemia.	  

   The	   U.S.	   Environmental	   Protection	   Agency	   (US	   EPA)	   considers	   formaldehyde	   a	   probable	   human	  
   carcinogen	  (Group	  B1).	  	  Although	  not	  routinely	  employed	  in	  clinical	  medicine,	  the	  EPA	  has	  developed	  a	  




                                                                                                                   AL
   mathematical	  model,	  based	  on	  animal	  studies,	  to	  estimate	  the	  probability	  of	  a	  person	  developing	  cancer	  
   from	   breathing	   air	   containing	   a	   specified	   concentration	   of	   a	   chemical.	   	   The	   EPA	   calculated	   an	  
   inhalation	  unit	  risk	  estimate	  for	  formaldehyde	  of	  1.3	  ×	  10-­‐5	  (μg/m3)-­‐1.	  	  This	  estimates	  that,	  if	  an	  individual	  
   were	  to	  continuously	  breathe	  air	  containing	  formaldehyde	  at	  an	  average	  of	  0.08	  μg/m3	  over	  his	  or	  her	  




                                                                                                TI
   entire	  lifetime,	  that	  person	  would	  theoretically	  have	  no	  more	  than	  a	  one-­‐in-­‐a-­‐million	  increased	  chance	  of	  
   developing	   cancer	   as	   a	   direct	   result	   of	   breathing	   air	   containing	   this	   chemical.	   Similarly,	   EPA	   estimates	  
   that	   breathing	   air	   containing	   0.8	   μg/m3	   would	   result	   in	   not	   greater	   than	   a	   one-­‐in-­‐a-­‐hundred	   thousand	  
   increased	  chance	  of	  developing	  cancer,	  and	  air	  containing	  8.0	  μg/m3	  would	  result	  in	  not	  greater	  than	  a	  
                                                                   EN
   one-­‐in-­‐ten-­‐thousand	  increased	  chance	  of	  developing	  cancer.	  	  

   The	  field	  of	  toxicological	  research	  that	  addresses	  cancer	  risk	  can	  offer	  risk	  estimates	  for	  the	  development	  
   of	  cancer	  due	  to	  exposure	  to	  a	  given	  compound,	  including	  formaldehyde.	  	  However,	  it	  is	  extremely	  difficult	  
   to	  determine	  a	  threshold	  dose	  at	  which	  a	  person	  will	  more	  likely	  than	  not	  develop	  cancer.	  	  Based	  on	  the	  
                                  D
   information	  available	  to	  me	  it	  is	  more	  likely	  than	  not	  that	  the	  Borgmann	  family	  were	  exposed	  to	  elevated	  
   levels	   of	   formaldehyde	   in	   their	   home	   between	   June	   14	   –	   July	   17,	   2017	   and	   that	   the	   symptoms	   they	  
   experienced	  at	  that	  time	  were	  more	  likely	  than	  not	  due	  to	  formaldehyde	  inhalation.	  	  Although	  it	  is	  possible	  
                                FI

   that	  their	  inhalational	  formaldehyde	  exposure	  may	  have	  increased	  their	  risk	  for	  cancer,	  it	  is	  not	  possible	  
   to	  reliably	  quantify	  this	  increased	  risk	  and	  it	  is	  likely	  extremely	  low.	  However,	  the	  potential	  for	  long	  term	  
   cancer	  risk	  cannot	  be	  absolutely	  excluded.	  
                 N


   The	  opinions	  expressed	  herein	  are	  to	  a	  reasonable	  degree	  of	  medical	  and	  scientific	  certainty.	  I	  reserve	  the	  
   right	  to	  further	  amend	  this	  report	  as	  additional	  information	  and/or	  data	  becomes	  available.	  	  I	  hope	  my	  
  O



   input	  is	  of	  value	  to	  all	  concerned	  parties	  in	  this	  case.	  	  Please	  do	  not	  hesitate	  to	  contact	  me	  should	  you	  
   have	  any	  questions,	  or	  I	  may	  be	  of	  further	  assistance.	  	  
C




   Respectfully,	  




   Edward	  W.	  Cetaruk,	  M.D.,	  FACMT	  
   Assistant	  Clinical	  Professor	  of	  Emergency	  Medicine,	  Toxicology	  and	  Pharmacology	  
   University	  of	  Colorado	  Health	  Sciences	  Center	  



                                                                                     17	  
